UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 6172 DREYFUS MUNICIPAL CASH MANAGEMENT PLUS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments98.2% Rate (%) Date Amount ($) Value ($) Arizona.1% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.25 11/7/12 1,010,000 a 1,010,000 California5.0% California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Comerica Bank) 0.29 11/7/12 17,815,000 a 17,815,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 12/13/12 14,000,000 14,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 1/14/13 4,000,000 4,000,000 Colorado4.6% Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.36 11/7/12 2,455,000 a 2,455,000 Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.36 11/7/12 2,035,000 a 2,035,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.22 11/7/12 13,500,000 a 13,500,000 RBC Municipal Products Inc. Trust (Series E-25) (Denver City and County, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 11/7/12 15,000,000 a,b,c Florida3.2% Branch Banking and Trust Co. Municipal Trust (Series 2057) (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 11/7/12 10,075,000 a,b,c Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 11/7/12 a Georgia.8% Municipal Gas Authority of Georgia , Gas Revenue, Refunding (Gas Portfolio III Project) 11/13/12 Illinois3.5% Deutsche Bank Spears/Lifers Trust (Series DB-483) (Northern Illinois Municipal Power Agency, Power Project Revenue (Prairie State Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 11/7/12 17,000,000 a,b,c Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; Wells Fargo Bank) 11/1/12 a Indiana1.1% Fort Wayne, EDR (Park Center Project) (LOC; PNC Bank NA) 11/7/12 a Indiana Bond Bank, Advance Funding Program Notes 1/3/13 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 11/7/12 a Kansas1.1% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 11/7/12 a Kentucky.4% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 10/1/13 Louisiana3.5% Ascension Parish, Revenue, CP 11/21/12 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 11/7/12 a Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 11/1/12 a Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 11/1/12 a Maryland1.9% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 11/7/12 a Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 11/7/12 a Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 11/7/12 a Massachusetts2.1% Beverly, GO Notes, BAN 12/18/12 Worcester, GO Notes, BAN 11/8/12 Michigan.5% Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 11/7/12 a Minnesota2.9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 11/7/12 a Minnesota Rural Water Finance Authority, Public Projects Construction Notes 3/1/13 University of Minnesota, CP 12/10/12 Mississippi1.0% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 11/1/12 a Mississippi Development Bank, Special Obligation Bonds (Jackson County Industrial Water System Project) (Guaranty Agreement; Chevron Corporation) 11/1/12 a Nevada3.5% Clark County, Airport System Junior Subordinate Lien Revenue 7/1/13 Clark County, IDR (Southwest Gas Corporation Project) (LOC; JPMorgan Chase Bank) 11/7/12 a New Hampshire1.5% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 11/7/12 a New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 11/1/12 a New Jersey2.0% Monroe Township, GO Notes, BAN 2/6/13 Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 6/6/13 Woodbridge Township Board of Education, Temporary Notes 2/6/13 New York6.2% Amsterdam Enlarged City School District, GO Notes, BAN 6/28/13 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 11/7/12 a Eastchester Union Free School District, GO Notes, TAN 2/28/13 Erie County Fiscal Stability Authority, Revenue, BAN 7/31/13 JPMorgan Chase Putters/Drivers Trust (Series 4043) (New York City Transitional Finance Authority, Revenue (New York City Recovery)) (Liquidity Facility; JPMorgan Chase Bank) 11/1/12 140,000 a,b,c New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 11/7/12 a New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Barclays Bank PLC) 11/7/12 a North Carolina2.0% Deutsche Bank Spears/Lifers Trust (Series DBE-1066) (North Carolina Medical Care Commission, Health Care Facilities Revenue (Novant Health Obligated Group)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 11/7/12 8,360,000 a,b,c North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 11/7/12 a North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (The Raleigh School Project) (LOC; Branch Banking and Trust Co.) 11/7/12 a Ohio1.4% Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 11/7/12 a Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) (Liquidity Facility; Wells Fargo Bank) 11/7/12 a Union Township, GO Notes, Refunding, BAN (Various Purpose) 9/11/13 Pennsylvania11.8% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 11/7/12 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 11/7/12 a Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 11/7/12 a Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 11/7/12 a Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 11/7/12 a Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 11/7/12 a Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 11/7/12 a RBC Municipal Products Inc. Trust (Series E-29) (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 11/7/12 7,000,000 a,b,c Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Trust) 11/7/12 a South Carolina1.4% South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in General Obligation Debt of Certain South Carolina School Districts) 3/1/13 Tennessee5.6% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 11/1/12 a Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 11/7/12 a Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 11/7/12 a Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 11/7/12 a Sevier County Public Building Authority, Public Projects Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 4/1/13 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 11/7/12 a Texas16.0% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 11/7/12 a DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wells Fargo Bank) 11/7/12 a Deutsche Bank Spears/Lifers Trust (Series DBE-626) (North Texas Tollway Authority, First Tier System Revenue, Refunding) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 11/7/12 14,220,000 a,b,c El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 11/14/12 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 11/7/12 a Harris County, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 11/8/12 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Children's Hospital Project) (Liquidity Facility; Wells Fargo Bank) 11/1/12 a Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 12/27/12 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 12/27/12 Port of Port Arthur Navigation District, Revenue, CP 11/21/12 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 11/7/12 5,000,000 a,b,c Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 11/7/12 a Texas, TRAN 8/30/13 Wells Fargo Stage Trust (Series 51-C) (Klein Independent School District, Unlimited Tax Schoolhouse Bonds) (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 11/7/12 5,000,000 a,b,c Utah8.5% Murray City, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; Wells Fargo Bank) 11/1/12 a Utah State Board of Regents, Student Loan Revenue (LOC; Royal Bank of Canada) 11/7/12 a Wells Fargo Stage Trust (Series 33C) (Riverton, HR, Refunding (Intermountain Health Care Health Services, Inc.)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 11/7/12 25,000,000 a,b,c Virginia1.9% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Trust) 11/7/12 a Washington1.3% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 11/7/12 a Wells Fargo Stage Trust (Series 36C) (Washington Health Care Facilities Authority, Revenue (PeaceHealth)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 11/7/12 4,995,000 a,b,c Wisconsin3.4% Kenosha School District Number 1, GO Notes, TRAN 2/26/13 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 2/5/13 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 11/7/12 a Total Investments (cost $703,836,821) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, these securities amounted to $111,790,000 or 15.6% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL CASH MANAGEMENT PLUS By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2012 By: /s/ James Windels James Windels Treasurer Date: December 19, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
